Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 1 of 16 Page ID #:176




    1    Steven J. Nataupsky (SBN 155913)   Christopher W. Arledge (SBN
         steven.nataupsky@knobbe.com        200767)
    2    Lynda J. Zadra-Symes (SBN 156511) carledge@onellp.com
         lynda.zadrasymes@knobbe.com        ONE LLP
    3    Matthew S. Bellinger (SBN 222228)  4000 MacArthur Boulevard
         matt.bellinger@knobbe.com          East Tower, Suite 500
    4    Jacob R. Rosenbaum (SBN 313190)    Newport Beach, CA 92660
         jacob.rosenbaum@knobbe.com         Telephone: (949) 502-2870
    5    KNOBBE, MARTENS, OLSON &           Facsimile: (949) 258-5081
         BEAR, LLP                          Attorney for Defendants
    6    2040 Main Street, Fourteenth Floor
         Irvine, CA 92614
    7    Telephone: (949) 760-0404
         Facsimile: (949) 760-9502          NOTE: CHANGES MADE BY THE COURT
    8    Attorneys for Plaintiffs
    9                   THE UNITED STATES DISTRICT COURT
   10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                 Civil Action No.: 8:20−cv−00602 JFW
   11    MONSTER ENERGY COMPANY, a               (JPRx)
         Delaware corporation, and REIGN
   12    BEVERAGE COMPANY, LLC, a
   13    Delaware limited liability company,     STIPULATED PROTECTIVE
                       Plaintiffs,               ORDER
   14
                v.
   15    ALPINE FALLS MARKETING LLC,
   16    a California limited liability company,
         AGAPE LIVING WATER, LLC, a
   17    California limited liability company,
         PURITAS BEVERAGES, LLC, an
   18    Illinois limited liability company, and
   19    GERRY PATTERSON, an individual,
                       Defendants.
   20
   21    AGAPE LIVING WATER, LLC, a
         California limited liability company,
   22
                      Counterclaimant,
   23          v.
   24
         MONSTER ENERGY COMPANY, a
   25    Delaware corporation, and REIGN
   26    BEVERAGE COMPANY, LLC, a
         Delaware limited liability company,
   27                Counterdefendants.
   28
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 2 of 16 Page ID #:177




    1   A. PURPOSES AND LIMITATIONS
    2         Discovery in this action is likely to involve production of confidential,
    3   proprietary, or private information for which special protection from public
    4   disclosure and from use for any purpose other than prosecuting this litigation may
    5   be warranted. Accordingly, the parties hereby stipulate to and request that the
    6   Court enter the following Protective Order. The parties acknowledge that this
    7   Order does not confer blanket protections on all disclosures or responses to
    8   discovery and that the protection it affords from public disclosure and use extends
    9   only to the limited information or items that are entitled to confidential treatment
   10   under the applicable legal principles. The parties further acknowledge, as set forth
   11   in Section 12.3, below, that this Protective Order does not entitle them to file
   12   confidential information under seal; Civil Local Rule 79-5 sets forth the
   13   procedures that must be followed and the standards that will be applied when a
   14   party seeks permission from the Court to file material under seal.
   15   B. GOOD CAUSE STATEMENT
   16         This action is likely to involve the production of confidential and
   17   proprietary information for which the parties believe special protection from
   18   public disclosure and from use for any purpose other than prosecution of this
   19   action is warranted. Such confidential and proprietary materials and information
   20   are likely to consist of, among other things, customer information, pricing
   21   information, sales and financial information, information regarding confidential
   22   business practices such as product development and marketing information, and
   23   other confidential research, development, or commercial information that is
   24   otherwise generally unavailable to the public, or which may be privileged or
   25   otherwise protected from disclosure under state or federal statutes, court rules,
   26   case decisions, or common law. Accordingly, to expedite the flow of information,
   27   to facilitate the prompt resolution of disputes over confidentiality of discovery
   28   materials, to adequately protect information the parties believe they are entitled
                                                -1-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 3 of 16 Page ID #:178




    1   to keep confidential, to ensure that the parties are permitted reasonable necessary
    2   uses of such material in connection with this action, to address their handling of
    3   such material at the end of the litigation, and to serve the ends of justice, a
    4   protective order for such information is justified in this matter. The parties shall
    5   not designate any information/documents as confidential without a good faith
    6   belief that such information/documents have been maintained in a confidential,
    7   non-public manner, and that there is good cause or a compelling reason why it
    8   should not be part of the public record of this case.
    9
   10   2. DEFINITIONS
   11          2.1 Action: this pending federal lawsuit.
   12          2.2 Challenging Party: a Party or Non-Party that challenges the designation
   13   of information or items under this Order.
   14          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
   15   how it is generated, stored or maintained) or tangible things that qualify for
   16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   17   the Good Cause Statement.
   18          2.4 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   19   Information or Items: information or tangible things that qualify for protection
   20   under Federal Rule of Civil Procedure 26(c), and as specified in the Good Cause
   21   Statement, and also the disclosure of which to another party or non-party may
   22   harm the party producing the information. Examples of information that could be
   23   considered HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY include
   24   sales volumes, sales units, cost of goods sold, price structures, discounts, business
   25   costs, profits, margins, product development documents, marketing strategies,
   26   competitive business plans, and the identity of customers.
   27          2.5 Counsel: Outside Counsel of Record and House Counsel (as well as
   28   their support staff).
                                                -2-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 4 of 16 Page ID #:179




    1          2.6 Designating Party: a Party or Non-Party that designates information or
    2   items that it produces in disclosures or in responses to discovery as
    3   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    4   ONLY.”
    5          2.7 Disclosure or Discovery Material: all items or information, regardless
    6   of the medium or manner in which it is generated, stored, or maintained
    7   (including, among other things, testimony, transcripts, and tangible things), that
    8   are produced or generated in disclosures or responses to discovery in this matter.
    9          2.8 Expert: a person with specialized knowledge or experience in a matter
   10   pertinent to the litigation who has been retained by a Party or its counsel to serve
   11   as an expert witness or as a consultant in this Action.
   12          2.9 House Counsel: attorneys who are employees of a party to this Action.
   13   House Counsel does not include Outside Counsel of Record or any other outside
   14   counsel.
   15          2.10 Non-Party: any natural person, partnership, corporation, association,
   16   or other legal entity not named as a Party to this action.
   17          2.11 Outside Counsel of Record: attorneys who are not employees of a
   18   party to this Action but are retained to represent or advise a party to this Action
   19   and have appeared in this Action on behalf of that party or are affiliated with a
   20   law firm which has appeared on behalf of that party, and includes support staff.
   21          2.12 Party: Monster Energy Co., Reign Beverage Company, LLC, Alpine
   22   Falls Marketing LLC, Agape Living Water, LLC, Puritas Beverages, LLC, and
   23   Gerry Patterson, and including all of their officers, directors, employees,
   24   consultants, retained experts, and Outside Counsel of Record (and their support
   25   staffs).
   26          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
   27   Discovery Material in this Action.
   28   ///
                                                -3-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 5 of 16 Page ID #:180




    1         2.14 Professional Vendors: persons or entities that provide litigation
    2   support services (e.g., photocopying, videotaping, translating, preparing exhibits
    3   or demonstrations, jury research, and organizing, storing, or retrieving data in any
    4   form or medium) and their employees and subcontractors.
    5         2.15 Protected Material: any Disclosure or Discovery Material that is
    6   designated    as   “CONFIDENTIAL” or             “HIGHLY CONFIDENTIAL –
    7   ATTORNEYS’ EYES ONLY.”
    8         2.16 Receiving Party: a Party that receives Disclosure or Discovery
    9   Material from a Producing Party.
   10
   11   3. SCOPE
   12         The protections conferred by this Order cover not only Protected Material
   13   (as defined above), but also (1) any information copied or extracted from
   14   Protected Material; (2) all copies, excerpts, summaries, or compilations of
   15   Protected Material; and (3) any deposition testimony, conversations, or
   16   presentations by Parties or their Counsel that might reveal Protected Material,
   17   other than during a court hearing or at trial.
   18         However, the protections conferred by this Order do not cover the
   19   following information: (a) any information that is in the public domain at the time
   20   of disclosure to a Receiving Party or becomes part of the public domain after its
   21   disclosure to a Receiving Party as a result of publication not involving a violation
   22   of this Order, including becoming part of the public record through trial or
   23   otherwise; and (b) any information known to the Receiving Party prior to the
   24   disclosure or obtained by the Receiving Party after the disclosure from a source
   25   who obtained the information lawfully under no obligation of confidentiality to
   26   the Designating Party.
   27   ///
   28
                                                 -4-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 6 of 16 Page ID #:181




    1         Any use of Protected Material during a court hearing or at trial shall be
    2   governed by the orders of the presiding judge. This Order does not govern the use
    3   of Protected Material during a court hearing or at trial.
    4
    5   4. DURATION
    6         Even after final disposition of this litigation, the confidentiality obligations
    7   imposed by this Order shall remain in effect until a Designating Party agrees
    8   otherwise in writing or a court order otherwise directs. Final disposition shall be
    9   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
   10   with or without prejudice; and (2) final judgment herein after the completion and
   11   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   12   including the time limits for filing any motions or applications for extension of
   13   time pursuant to applicable law.
   14
   15   5. DESIGNATING PROTECTED MATERIAL
   16         5.1 Exercise of Restraint and Care in Designating Material for Protection.
   17         Each Party or Non-Party that designates information or items for protection
   18   under this Order must take care to limit any such designation to specific material
   19   that qualifies under the appropriate standards. Mass, indiscriminate, or routinized
   20   designations are prohibited. Designations that are shown to be clearly unjustified
   21   or that have been made for an improper purpose (e.g., to unnecessarily encumber
   22   the case development process or to impose unnecessary expenses and burdens on
   23   other parties) may expose the Designating Party to sanctions. If it comes to a
   24   Designating Party’s attention that information or items that it designated for
   25   protection do not qualify for protection, that Designating Party must promptly
   26   notify all other Parties that it is withdrawing the inapplicable designation.
   27   ///
   28
                                                -5-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 7 of 16 Page ID #:182




    1         5.2 Manner and Timing of Designations. Except as otherwise provided in
    2   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
    3   stipulated or ordered, Disclosure or Discovery Material that qualifies for
    4   protection under this Order must be clearly so designated before the material is
    5   disclosed or produced.
    6         Designation in conformity with this Order requires:
    7         (a) For information in documentary form (e.g., paper or electronic
    8   documents, but excluding transcripts of depositions), that the Producing Party
    9   affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
   10   CONFIDENTIAL           –     ATTORNEYS’           EYES      ONLY”        (hereinafter
   11   “CONFIDENTIALITY Legend”), to each page that contains protected material.
   12         A Party or Non-Party that makes original documents available for
   13   inspection need not designate them for protection until after the inspecting Party
   14   has indicated which documents it would like copied and produced. During the
   15   inspection and before the designation, all of the material made available for
   16   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’
   17   EYES ONLY.” After the inspecting Party has identified the documents it wants
   18   copied and produced, the Producing Party must determine which documents, or
   19   portions thereof, qualify for protection under this Order. Then, before producing
   20   the   specified    documents,      the    Producing     Party     must    affix   the
   21   CONFIDENTIALITY Legend to each page that contains Protected Material.
   22         (b) For a deposition transcript, the Designating Party shall designate the
   23   transcript   as   “CONFIDENTIAL”          or   “HIGHLY          CONFIDENTIAL        –
   24   ATTORNEYS’ EYES ONLY” by requesting such treatment thereof either on the
   25   record at the time of the deposition with reference to the specific testimony being
   26   designated or by written notice to all counsel of record within twenty-one (21)
   27   days after the date of the deposition. Such written notice shall specifically identify
   28   by page and line number all portions of the transcript that should be treated as
                                                 -6-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 8 of 16 Page ID #:183




    1   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    2   ONLY” in accordance with this Order. All counsel receiving such notice shall be
    3   responsible for marking the copies of the designated transcript or portion thereof
    4   in their possession or control as provided for in the written notice. The parties
    5   shall not disseminate a deposition transcript or the contents thereof beyond the
    6   persons designated in Section 7.3 below for a period of twenty-one (21) days after
    7   the date of the deposition, except that portions of the transcript may be filed under
    8   seal with the Court in connection with these proceedings.
    9         (c) For information produced in some form other than documentary and for
   10   any other tangible items, that the Producing Party affix in a prominent place on
   11   the exterior of the container or containers in which the information is stored the
   12   CONFIDENTIALITY Legend. If only a portion or portions of the information
   13   warrants protection, the Producing Party, to the extent practicable, shall identify
   14   the protected portion(s).
   15         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
   16   failure to designate qualified information or items does not, standing alone, waive
   17   the Designating Party’s right to secure protection under this Order for such
   18   material. Upon timely correction of a designation, the Receiving Party must make
   19   reasonable efforts to assure that the material is treated in accordance with the
   20   provisions of this Order.
   21
   22   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
   23         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
   24   designation of confidentiality at any time that is consistent with the Court’s
   25   Scheduling Order.
   26         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
   27   resolution process under Local Rule 37.1 et seq.
   28
                                                -7-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 9 of 16 Page ID #:184




    1         6.3 The burden of persuasion in any such challenge proceeding shall be on
    2   the Designating Party. Frivolous challenges, and those made for an improper
    3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
    4   parties) may expose the Challenging Party to sanctions. Unless the Designating
    5   Party has waived or withdrawn the confidentiality designation, all parties shall
    6   continue to afford the material in question the level of protection to which it is
    7   entitled under the Producing Party’s designation until the Court rules on the
    8   challenge.
    9
   10   7. ACCESS TO AND USE OF PROTECTED MATERIAL
   11         7.1 Basic Principles. A Receiving Party may use Protected Material that is
   12   disclosed or produced by another Party or by a Non-Party in connection with this
   13   Action only for prosecuting, defending, or attempting to settle this Action. Such
   14   Protected Material may be disclosed only to the categories of persons and under
   15   the conditions described in this Order. When the Action has been terminated, a
   16   Receiving Party must comply with the provisions of Section 13 below (FINAL
   17   DISPOSITION).
   18         Protected Material must be stored and maintained by a Receiving Party at
   19   a location and in a secure manner that ensures that access is limited to the persons
   20   authorized under this Order.
   21         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
   22   otherwise ordered by the court or permitted in writing by the Designating Party,
   23   a Receiving Party may disclose any information or item designated
   24   “CONFIDENTIAL” only to:
   25         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
   26   as employees of said Outside Counsel of Record to whom it is reasonably
   27   necessary to disclose the information for this Action;
   28   ///
                                                -8-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 10 of 16 Page ID #:185




     1         (b) the officers, directors, and employees (including House Counsel) of the
     2   Receiving Party to whom disclosure is reasonably necessary for this Action;
     3         (c) Experts (as defined in this Order) of the Receiving Party to whom
     4   disclosure is reasonably necessary for this Action and who have signed the
     5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
     6         (d) the Court and its personnel;
     7         (e) court reporters and their staff;
     8         (f) professional jury or trial consultants, mock jurors, and Professional
     9   Vendors to whom disclosure is reasonably necessary for this Action and who have
    10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    11         (g) the author, recipient, or custodian of a document containing the
    12   information;
    13         (h) during their depositions, witnesses, and attorneys for witnesses, in the
    14   Action to whom disclosure is reasonably necessary provided: (1) the deposing
    15   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
    16   they will not be permitted to keep any confidential information unless they sign
    17   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
    18   otherwise agreed by the Designating Party or ordered by the court. Pages of
    19   transcribed deposition testimony or exhibits to depositions that reveal Protected
    20   Material may be separately bound by the court reporter and may not be disclosed
    21   to anyone except as permitted under this Protective Order; and
    22         (i) any mediator or settlement officer, and their supporting personnel,
    23   mutually agreed upon by any of the parties engaged in settlement discussions or
    24   appointed by the court.
    25         7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    26   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted
    27   in writing by the Designating Party, a Receiving Party may disclose any
    28   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
                                                  -9-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 11 of 16 Page ID #:186




     1   EYES ONLY” only to the persons identified in Sections 7.2(a) and 7.2(c)-(i) of
     2   this Order.
     3
     4   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
     5   OTHER LITIGATION
     6         If a Party is served with a subpoena or a court order issued in other litigation
     7   that compels disclosure of any information or items designated in this Action as
     8   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
     9   ONLY,” that Party must:
    10         (a) promptly notify in writing the Designating Party. Such notification shall
    11   include a copy of the subpoena or court order unless prohibited by law;
    12         (b) promptly notify in writing the party who caused the subpoena or order
    13   to issue in the other litigation that some or all of the material covered by the
    14   subpoena or order is subject to this Protective Order. Such notification shall
    15   include a copy of this Protective Order; and
    16         (c) cooperate with respect to all reasonable procedures sought to be pursued
    17   by the Designating Party whose Protected Material may be affected.
    18         If the Designating Party timely seeks a protective order, the Party served
    19   with the subpoena or court order shall not produce any information designated in
    20   this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
    21   ATTORNEYS’ EYES ONLY” before a determination by the court from which
    22   the subpoena or order issued, unless the Party has obtained the Designating
    23   Party’s permission, or unless otherwise required by the law or court order. The
    24   Designating Party shall bear the burden and expense of seeking protection in that
    25   court of its confidential material and nothing in these provisions should be
    26   construed as authorizing or encouraging a Receiving Party in this Action to
    27   disobey a lawful directive from another court.
    28   ///
                                                 -10-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 12 of 16 Page ID #:187




     1   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     2   PRODUCED IN THIS LITIGATION
     3         The terms of this Order are applicable to information produced by a Non-
     4   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
     5   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
     6   by Non-Parties in connection with this litigation is protected by the remedies and
     7   relief provided by this Order. Nothing in these provisions should be construed as
     8   prohibiting a Non-Party from seeking additional protections.
     9
    10   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    11         If a Receiving Party learns that, by inadvertence or otherwise, it has
    12   disclosed Protected Material to any person or in any circumstance not authorized
    13   under this Protective Order, the Receiving Party must immediately (a) notify in
    14   writing the Designating Party of the unauthorized disclosures, (b) use its best
    15   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
    16   person or persons to whom unauthorized disclosures were made of all the terms
    17   of this Order, and (d) request such person or persons to execute the
    18   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    19   A.
    20
    21   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    22   PROTECTED MATERIAL
    23         The production of privileged or work-product protected documents,
    24   electronically stored information or information, whether inadvertent or
    25   otherwise, is not a waiver of the privilege or protection from discovery in this
    26   case or in any other federal or state proceeding. This Order shall be interpreted to
    27   provide the maximum protection allowed by Federal Rule of Evidence 502.
    28   ///
                                                 -11-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 13 of 16 Page ID #:188




     1         If a Party through inadvertence produces or provides Disclosure or
     2   Discovery Material which it believes is subject to a claim of an applicable
     3   privilege, the Producing Party may give written notice within fourteen (14) days
     4   after learning of the inadvertent production to the Receiving Party or Parties that
     5   the Disclosure or Discovery Material is subject to a claim of privilege and request
     6   that it be returned to the Producing Party. If a Producing Party or Non-Party
     7   requests the return, pursuant to this Section, of any Disclosure or Discovery
     8   Material, the Receiving Party or Parties shall not use or disclose, and shall
     9   immediately return to the Producing Party all copies of such Disclosure or
    10   Discovery Material or confirm that all copies have been destroyed. Return of the
    11   Disclosure or Discovery Material by the Receiving Party shall not constitute an
    12   admission or concession, or permit any inference, that the returned Disclosure or
    13   Discovery Material is, in fact, properly subject to a claim of privilege nor shall it
    14   foreclose any Party from moving the court for an order that such Disclosure or
    15   Discovery Material has been improperly designated for reasons other than a
    16   waiver caused by the inadvertent production.
    17
    18   12. MISCELLANEOUS
    19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    20   person to seek its modification by the Court in the future.
    21         12.2 Right to Assert Other Objections. No Party waives any right it
    22   otherwise would have to object to disclosing or producing any information or item
    23   on any ground not addressed in this Protective Order. Similarly, no Party waives
    24   any right to object on any ground to use in evidence of any of the material covered
    25   by this Protective Order.
    26         12.3 Filing Protected Material. A Party that seeks to file under seal any
    27   Protected Material must comply with Civil Local Rule 79-5. Protected Material
    28   may only be filed under seal pursuant to a court order authorizing the sealing of
                                                 -12-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 14 of 16 Page ID #:189




     1   the specific Protected Material at issue. If a Party’s request to file Protected
     2   Material under seal is denied by the court, then the Receiving Party may file the
     3   information in the public record unless otherwise instructed by the court.
     4
     5   13. FINAL DISPOSITION
     6         Within sixty (60) days after the final disposition of this Action, as defined
     7   in Section 4, each Receiving Party must return all Protected Material to the
     8   Producing Party or destroy such material. As used in this subdivision, “all
     9   Protected Material” includes all copies, abstracts, compilations, summaries, and
    10   any other format reproducing or capturing any of the Protected Material. Whether
    11   the Protected Material is returned or destroyed, the Receiving Party must submit
    12   a written certification to the Producing Party (and, if not the same person or entity,
    13   to the Designating Party) by the 60 day deadline that (1) identifies (by category,
    14   where appropriate) all the Protected Material that was returned or destroyed and
    15   (2) affirms that the Receiving Party has not retained any copies, abstracts,
    16   compilations, summaries or any other format reproducing or capturing any of the
    17   Protected Material. Notwithstanding this provision, Counsel are entitled to retain
    18   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    19   transcripts, legal memoranda, correspondence, deposition and trial exhibits,
    20   expert reports, attorney work product, and consultant and expert work product,
    21   even if such materials contain Protected Material. Any such archival copies that
    22   contain or constitute Protected Material remain subject to this Protective Order as
    23   set forth in Section 4 (DURATION).
    24
    25   14. PUNISHMENT FOR VIOLATION OF THIS ORDER
    26         Any violation of this Order may be punished by any and all appropriate
    27   measures including, without limitation, contempt proceedings and/or monetary
    28   sanctions.
                                                 -13-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 15 of 16 Page ID #:190




     1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     2
                                     KNOBBE, MARTENS, OLSON & BEAR, LLP
     3
     4
     5
     6   Dated: July 2, 2020         By: /s/ Matthew S. Bellinger
     7                                   Steven J. Nataupsky
                                         Lynda J. Zadra-Symes
     8                                   Matthew S. Bellinger
                                         Jacob R. Rosenbaum
     9
    10                               Attorneys for Plaintiffs

    11
    12
                                     ONE LLP
    13
    14
         Dated: July 2, 2020         By: /s/ Christopher W. Arledge (with permission)
    15                                   Christopher W. Arledge
    16                               Attorney for Defendants
    17
    18
    19
    20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    21
    22   Dated: July 2, 2020         By:
                                           Honorable Jean P. Rosenbluth
    23                                     United States Magistrate Judge
    24
    25
    26
    27
    28
                                             -14-
Case 8:20-cv-00602-JFW-JPR Document 28 Filed 07/02/20 Page 16 of 16 Page ID #:191




     1                                                EXHIBIT A

     2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

     3              I,   _____________________________               [print     or   type     full    name],   of

     4   _________________ [print or type full address], declare under penalty of perjury that I have

     5   read in its entirety and understand the Protective Order that was issued by the United States

     6   District Court for the Central District of California in the case of Monster Energy Co. & Reign

     7   Beverage Co. LLC v. Alpine Falls Marketing LLC, Agape Living Water LLC, Puritas Beverages

     8   LLC & Gerry Patterson, Case No. 20-cv-00602 JFW (JPRx) (C.D. Cal.). I agree to comply
     9   with and to be bound by all the terms of this Protective Order and I understand and acknowledge
    10   that failure to so comply could expose me to sanctions and punishment in the nature of
    11   contempt. I solemnly promise that I will not disclose in any manner any information or item
    12   that is subject to this Protective Order to any person or entity except in strict compliance with
    13   the provisions of this Order.
    14              I further agree to submit to the jurisdiction of the United States District Court for the
    15   Central District of California for the purpose of enforcing the terms of this Protective Order,
    16   even if such enforcement proceedings occur after termination of this action. I hereby appoint
    17   __________________________                 [print          or        type     full          name]     of
    18   _______________________________________ [print or type full address and telephone

    19   number] as my California agent for service of process in connection with this action or any

    20   proceedings related to enforcement of this Protective Order.

    21              Date: ______________________________________

    22              City and State where sworn and signed: ________________________________

    23              Printed name: _______________________________

    24              Signature: __________________________________

    25
    26
    27   32982087

    28
                                                             -15-
